         Case 1:16-cr-00166-RJL Document 122 Filed 10/05/18 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
                v.                            :       Cr. No. 16-166 (RJL)
                                              :
PATRICIA DRISCOLL,                            :
                                              :
                     Defendant.               :

 GOVERNMENT’S REPLY TO DEFENDANT’S OPPOSITION TO GOVERNMENT’S
  MOTION IN LIMINE TO PRECLUDE HEARSAY TESTIMONY RELATING TO
   DEFENDANT’S GOOD FAITH BELIEF OR RELIANCE ON THE ADVICE OF
   PROFESSIONALS CONCERNING THE PREPARATION OF TAX RETURNS
    AND HER ALLEGED INTENT TO COMPLY WITH TAX OBLIGATIONS

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby replies to the defense opposition to the government’s motion in limine to

preclude the defendant Patricia Driscoll from presenting hearsay testimony that she relied in

good faith on the advice of professionals in the preparation or non-filing of tax returns [ECF

Docket #120].

                                          ARGUMENT

       The government filed the above-referenced motion in limine in response to the defense’s

proposed jury instructions addressing the “Good Faith Reliance on Advice of [Counsel and

Accountants],” see Defendant’s Proposed Supplemental Jury Instructions No. 29 and 30 at 31

and 32. Those proposed instructions gave the government concern that the defendant, through

cross- or direct-examination, might attempt to elicit from the AFF’s accountants, bookkeepers

and other witnesses, as well as from her personal accountants, inadmissible hearsay evidence and

lay opinion testimony to establish her “good faith” belief or reliance on the propriety of the tax

preparation advice that she received.




                                                  1
         Case 1:16-cr-00166-RJL Document 122 Filed 10/05/18 Page 2 of 6



       The defense’s opposition to the government’s motion in limine suggested that, in some

respects, the parties are in agreement as to the scope of permissible evidence. For example, the

government agrees that the defense may elicit testimony that both the defendant and the Armed

Forces Foundation hired accountants to prepare their tax returns. The government agrees that

this testimony would go to establish a fact. See Defendant’s opposition at 3. The government

disagrees, however, that the defense can elicit testimony that the defendant relied on those

accountants. See id. (“Ms. Driscoll will elicit in this case[] the fact that Ms. Driscoll delegated

others to work on tax filings and relied on the work that others performed . . . .”) (emphasis

added). Such testimony would necessarily call for speculation or impermissible lay opinion

testimony.

       In seeking to elicit testimony that the defendant relied on her accountants, the defense is

proffering the very same type of evidence as the appellant in United States v. Hauert, 40 F.3d

197 (7th Cir. 1994), which was cited in the government’s initial motion [ECF Docket #118 at 5-

6]. In that case, appellant sought to introduce testimony from lay witnesses, who were fellow

employees and long-time friends of the defendant, about his knowledge of the tax law

requirements and the sincerity of his income tax beliefs. Hauert, 40 F.3d at 200-202 (7th Cir.

1994). In ruling that this testimony was not permissible lay opinion testimony under Rule 701 of

the Federal Rules of Evidence, the U.S. Court of Appeals for the Seventh Circuit stated, “If

offered, then, to show [appellant’s] knowledge, or lack thereof, about filing returns and reporting

wages and other receipts as income, we believe the district court did not abuse its discretion in

denying lay testimony to this effect.” Hauert, 40 F.3d at 201.

       In their opposition, the defense contends that the government is trying to force the

defendant to testify in violation of her constitutional rights. See Defendant’s Opposition at 4. To



                                                  2
         Case 1:16-cr-00166-RJL Document 122 Filed 10/05/18 Page 3 of 6



the contrary, the government is merely stating the obvious proposition that if the defendant

wishes to introduce evidence of her good faith reliance on the advice of attorneys and

accountants, this evidence must be admissible. Aside from Ms. Driscoll’s act of hiring of

accountants to work on tax filings, the defense opposition does not provide any additional

specific examples of the testimony or evidence they plan to present to establish the defendant’s

good faith reliance on the advice or accountants or counsel. It is difficult to address in the

abstract whether the rule of completeness and/or the state of mind exception to the hearsay rule

would permit the introduction of out-of-court statements made by the defendant or whether the

only way to introduce this evidence is through the testimony of the defendant herself.

       For example, without looking at a specific proffer of evidence, it is challenging to argue

about whether the evidence would be admissible under the rule of completeness, Fed. R. Evid.

106. If the evidence were in the form of an out-of-court statement made orally by the defendant,

the government would content that the rule of completeness would not require the statement’s

admission, even if it was responsive to some evidence introduced by the government, because

the rule is limited to writings and recordings and does not apply to oral conversations. United

States v. Coughlin, 821 F. Supp.2d 8, 31 (D.D.C. 2011); United States v. Collicott, 92 F.3d 973,

982-83 (9th Cir. 1996).

       Similarly, if the evidence were in the form of an email written by a witness who is not

testifying, the government might raise a hearsay objection. The defense has contested that its

“good faith reliance” evidence will meet the criteria of the “state of mind” hearsay exception of

Rule 803(3) of the Federal Rules of Evidence. It is impossible, however, to assess the

applicability of a hearsay exception without looking at the proffered out-of-court statement.

Before ruling that an email is an admissible out-of-court statement as to a declarant’s “present



                                                  3
         Case 1:16-cr-00166-RJL Document 122 Filed 10/05/18 Page 4 of 6



state of mind,” the Court must review whether the statement was made contemporaneously,

without a chance for reflection. See United States v. Ponticelli, 622 F.2d 985, 991, cert. denied,

449 U.S. 1016 (9th Cir. 1980). Additionally, the Court must determine whether the out-of-court

statement is being introduced to establish just the declarant’s state of mind, or whether the

statement is also being impermissibly proffered to establish a fact remembered or believed. See

Fed. R. Ev. 803(3) (permitting admission of an out of court statement as to the declarant’s then-

existing state of mind, “but not including a statement of memory or belief to prove the fact

remembered or believed”).

       In United States v. Emmert, et. Al., 829 F.2d 805, 809 (9th Cir. 1987), cited in the

government’s opening motion [ECF Docket #118 at 10], the Ninth Circuit upheld the district

court’s exclusion of witness testimony that appellant had told the witness he was afraid of

government agents because the agents had threatened him. Emmert, 829 F.2d at 809-10. The

Court held such testimony fell squarely in the “to prove the fact believed” category because it

elicited appellant’s statement not only about his contemporaneous belief but also about what

some third party had said to him. Id. By the same reasoning, evidence of an out-of-court

statement by the defendant that she relied on the advice of her attorney(s) or accountant(s) might

also be impermissibly used to prove that her attorney(s) or accountant(s) did, in fact, provide her

a particular piece of advice. Without the testimony of that attorney or accountant, such an

assertion would constitute two levels of hearsay, and the latter would be inadmissible.

       As these examples show, it is difficult to address these questions of admissibility in the

abstract. The government is raising this issue prior to trial because the government shares the

Court’s concern that the jury’s time not be wasted by interminable bench conferences with the

husher. Additionally, the government submits that it would be prudent to address this issue



                                                 4
         Case 1:16-cr-00166-RJL Document 122 Filed 10/05/18 Page 5 of 6



before opening statements, lest the parties discuss evidence that the Court might later rule

inadmissible.

                                          CONCLUSION
       For all these reasons, the government respectfully requests that during the hearings

scheduled for next week the Court ask the defense to proffer the specific evidence it intends to

elicit as to the defendant’s good faith reliance on advice of counsel and accountants, so that the

Court can assure itself that this evidence is truly admissible.



                                                       Respectfully submitted,

                                                       JESSIE K. LIU
                                                       United States Attorney
                                                       for the District of Columbia


                                               By:          /s/                            a
                                                       VIRGINIA CHEATHAM
                                                       Assistant U.S. Attorney
                                                       D.C. Bar No. 411980
                                                       Virginia.Cheatham@usdoj.gov
                                                       555 4th Street, N.W., Room 5836
                                                       Washington, D.C. 20530
                                                       (202) 252-7820

                                                       KATHRYN L. RAKOCZY
                                                       Assistant United States Attorney
                                                       D.C. Bar No. 994559
                                                       555 Fourth Street, N.W., Room 5239
                                                       Washington, DC 20530
                                                       Kathryn.Rakoczy@usdoj.gov
                                                       (202) 252-6928




                                                  5
         Case 1:16-cr-00166-RJL Document 122 Filed 10/05/18 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2018, a copy of the foregoing Reply has been sent via
electronic case filing to: counsel for the defendant.


                                                          /s/                             a
                                                     Kathryn L. Rakoczy
                                                     Assistant U.S. Attorney




                                                6
